ORDER
PER CURIAM.
This court considers whether Marilyn Leak’s notice of appeal is untimely.
*958The United States Court of Appeals for Veterans Claims (“Veterans Court”) received Leak’s notice of appeal on October 11, 2013. Judgment was entered by the Veterans Court on July 18, 2011. As such, a total of 816 days had elapsed between judgment and receipt of the appeal.
A notice of appeal of a decision of the Veterans Court must be filed within 60 days after that court’s entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107. Thus, it appears that this appeal is untimely-
Accordingly,
It Is Ordered That:
(1) Leak is directed to show cause, within 30 days of the date of filing of this order, as to why her appeal should not be dismissed as untimely. The Secretary may also respond by that date.
The briefing schedule is stayed.